ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant renews with insistence the contention that a public road cannot be created save by designation thereof by the commissioners court, or by prescriptive use for a period of ten years. There seems little objection to the proposition as applied in cases where property rights of individuals are involved, or where one is asserting title to land occupied by a road as against the public user thereof; but we are unwilling to commit this court to the general proposition that in all cases and under all circumstances a road can only become a public road in one of the ways mentioned, especially so where criminal laws are involved, the purpose of which is to secure the public safety in the use of such roads.
In Ruling Case Law, vol. 13, sec. 29, p. 39, is found the following statement: “The length of time necessary to raise a presumption of dedication from user depends on the circumstances of each particular case and no absolute rule can be laid down to govern it. It has been held that the user must continue for the period necessary to create title by prescription. But the general rule seems to be that it is the intention of the proprietor of the land, rather than the time of sufferance, which must determine the fact of dedication, and hence proof of user for a period much shorter than that required to show title by prescription may be sufficient. Such use, *357however, ought to be for such a length of time that the public accommodation and private rights might be materially affected by an interruption of the enjoyment, and the length of time of the user is a fact for the jury to consider, as tending to prove an actual dedication and acceptance by the public.”
The text appears to state not only a sound legal proposition but one which appeals to the common sense of the situation. Authorities are cited in the foot-notes which support the text.
The charge against appellant was that while drunk he drove an automobile upon a “certain public road that runs in and through Richards Park”. Some three or four years prior to the alleged offense the park in question had been donated as a fair ground, and the road had been opened up through the park. Since that time it had been used by the general public as a public road. The commissioners court, through the commissioner in whose precinct the park, was located, had worked the road, with county employes, teams and machinery. No contest between the former owner of the park site claiming title to the property was involved. What was his purpose in donating the park? Clearly, that it should be used by the public, and they were using it at the very time of this offense. A fair was in progress there with an attendance estimated at between 4,000 and 6,000 people. Considering the intention of the donor of the park in connection with the user of it and the roads therein by the public for three years, and recognition of it by the county commissioners in working the road for that length of time, would seem ample to characterize the road as public, in contemplation of the statute involved in this prosecution and others hereafter referred to. There can be no doubt that the park was a public place. It is difficult in reason to give any other than public character to the roads in it.
In title 13, chapter 1, article 802, P. C., it is provided that any person who, while intoxicated, drives an automobile or other motor vehicle upon “any public road or highway,” is guilty of an offense. It is plain that the purpose of the law was to protect the users of the road against the danger of vehicles piloted by drunken drivers. Suppose a public park to be situated outside the corporate limits of a city; that roads are established through it, and have been used by the public for more than ten years; that authorities controlling the park conclude the public use and convenience would be served by constructing a connecting road between the older ones; that it is constructed and opened to the public use. While the public was using the old roads they would be protected against “drunk driving”, but if appellant’s contention is sound, it would be ten years before the public would have any protection in the use of the new connecting road. If the illustration demonstrates the unsoundness of appellant’s contention, why does it not apply to the road in Richards Park dedicated to the public, and accepted and used by it?
*358Our own statutes throw light upon the question. Article 6700, R. C. S., reads: “Fines collected for violations of any highway law as set forth in chapter 1 of title 13 of the Penal Code, shall be used by the municipality or the counties in which the same are assessed and to which the same are payable, in the construction and maintenance of roads, bridges and culverts therein, and for the enforcement of the traffic laws regulating the use of the public highways by motor vehicles and motorcycles, and to help defray the expense of county traffic officers.”
It will be observed that the offense of which appellant is convicted is one of those embraced in chapter 1, title 13 of the Penal Code. Article 6700 is found in chapter 1, title 116, R. C. S., relating to state highways. In the same chapter and title, article 6701, section G, is found the following language: “ ‘Public Highway’ shall include any road, street, way, thoroughfare or bridge in this State not privately owned or controlled, for use of vehicles, over which the State has legislative jurisdiction under its police power.”
From this we think it clear that in the effort to protect the public against offenses such as is here being considered the Legislature in using the terms “public roads” and “highways” contemplated a broader meaning than the restricted one contended for by appellant.
The motion for rehearing is overruled.

Overruled.